Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Brian L. Atwood appeals the district court’s orders granting summary judgment in favor of CertainTeed Corporation and denying his motion to alter or amend the judgment pursuant to Fed.R.Civ.P. 59(e) in his civil action claiming that Cer-tainTeed violated the Virginia Uniform Trade Secrets Act and breached the parties’ nondisclosure agreement. We have reviewed the parties’ briefs and the record on appeal and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Atwood v. CertainTeed Corp., No. 1:13-cv-01006-CMH-JFA (E.D.Va. filed Mar. 5, 2014, entered Mar. 6, 2014; Apr. 4, 2014). Atwood’s motion to supplement the record is denied. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.